               Case: 18-11670    Doc: 48     Filed: 08/22/19     Page: 1 of 2



Dated: August 22, 2019

The following is ORDERED:




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

      In re:                                   )
                                               )             Case No. 18-11670-JDL
      RALPH KENNETH ROSS                       )                       (Chapter 13)
      TRAFFORD,                                )
                                               )
                                Debtor.        )

    ORDER SUSTAINING DEBTOR’S OBJECTION TO PROOF OF CLAIM NO. 1 FILED BY
     SPECIALIZED LOAN SERVICING LLC, AS AMENDED BY NOTICE OF MORTGAGE
           PAYMENT CHANGE, FILED BY U S BANK TRUST, N.A., TRUSTEE,
             AND GRANTING COMPENSATION TO DEBTOR’S COUNSEL

         NOW there comes on for consideration before the above-signed Bankruptcy

  Judge, the Debtors Objection To Proof Of Claim No. 1 Filed By Specialized Loan

  Servicing LLC, As Amended By Notice Of Mortgage Payment Change, Filed By U S Bank

  Trust, N.A., Trustee, And Request For Compensation From The Estate, And Notice Of

  Hearing [Doc. No. 46.] Debtor appears by counsel. Debtor’s counsel represents that the

  Objection was filed on August 7, 2019, and served on all parties in interest, including the

  claimant, pursuant to Local Bankruptcy Rule 9007-1, and that the last date for filing a
          Case: 18-11670      Doc: 48    Filed: 08/22/19   Page: 2 of 2




response was August 21, 2019, which has passed with no response thereto being served

and filed. Therefore, the objection should be sustained.

       IT IS THEREFORE ORDERED that Proof of Claim no. 1, filed herein by Specialized

Loan Servicing LLC, As Amended By Notice Of Mortgage Payment Change Filed By U S

Bank Trust, N.A, is disallowed only as to the Notice of Mortgage Payment Change, and

its purported increase in the Debtor’s monthly PITI payment. This Order is entered

without prejudice to the re-filing of a corrected or amended Notice of Mortgage

Payment Change.

       Debtor’s counsel is awarded compensation in the amount $500.00 for services

rendered in this matter, to be paid from funds on hand in the estate, when such funds

become available.

       ALL FINDINGS OF FACT ARE BASED UPON REPRESENTATIONS OF COUNSEL.

                                         ###

APPROVED FOR ENTRY:

/s/ B David Sisson

B DAVID SISSON, OBA # 13617
Law Offices of B David Sisson
305 E Comanche St. /P O Box 534
Norman OK 73070-0534
Telephone No. 405.447.2521
Facsimile No. 405.447.2552
sisson@sissonlawoffice.com

ATTORNEY FOR DEBTOR
